DETAILED ACTION
Notice Regarding First Action Interview Pilot
	Applicant’s request for entry into the first action interview pilot filed January 28, 2021 is acknowledged. However, the deadline for applicants to file requests to participate in the program was January 15, 2021. As such, the application is being examined under normal procedure.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Specification
The abstract is objected for including a phrase which can be implied. See “The present disclosure provides generally for” in line 1 and “More specifically, the present disclosure relates to” in lines 1 and 2. The abstract is further objected to for referring to purported merits on the invention in lines 1-5 and 7-9. Appropriate correction is required.

Claim Objections
	Claim 1 is objected to because at line 4, “an aperture to fit over the stud” should read --an aperture configured to fit over the stud--, as the stud has been set forth as part of an intended use of the boot as set forth in lines 2 and 3. The Examiner notes positive recitations to the stud would result in the claim being indefinite as to whether the claim is directed to the combination of the guardrail module and stud, or the subcombination of the guardrail module as set forth in the preamble of the claim.
	Claim 3 is objected to because at line 2, “secures the boot to the stud” should be deleted for similar reasons as set forth above regarding claim 1.
Claim 11 is objected to because at line 7, “a first aperture to fit over the first stud” should read –--a first aperture configured to fit over the first stud-- for similar reasons as set forth above regarding claim 1..
Claim 11 is further objected to because at line 17, “a second aperture to fit over the second stud” should read –--a first aperture configured to fit over the second stud-- for similar reasons as set forth above regarding claim 1..
Claim 13 is objected to because at line 2, “secures the first boot to the first stud” should be deleted for similar reasons as set forth above regarding claim 1..
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,995,833 (McLaughlin).
Regarding claim 1, McLaughlin discloses a guardrail module (see Figures 1-4) comprising:
a boot (20) configured to secure the guardrail module to a stud (40) of a concealed anchor system anchored to a surface (102/104/106) by a base (54), the boot comprising:
an aperture (28) to fit over the stud;
a post (90) extending vertically from the boot;
an upper support brace (93; top of Figure 1) extending perpendicular from the post, wherein the upper support brace is configured to support an upper board (98; top of Figure 1); and
a lower support brace (93; middle of Figure 1) extending perpendicular from the post, wherein the lower support brace is located below the upper support brace, and wherein the lower support brace is configured to support a center board (98; middle of Figure 1).
Regarding claim 2, McLaughlin discloses the boot (20) further comprises at least one base support brace (66 and 70) extending horizontally and perpendicular from the boot, wherein the at least one base support brace is configured to support a base board (74).
Regarding claim 3, McLaughlin discloses a bolt or washer (36) inserted through the aperture (28) secures the boot (20) to the stud (40; see Figure 2).
Regarding claim 4, McLaughlin discloses the boot (20) further comprises a guardrail post sleeve (80) configured to accept the post (90; see Figures 1 and 2).
Regarding claim 5, McLaughlin discloses the stud (40) and the base (54) of the concealed anchor system are permanent fixtures (see NOTE below).
NOTE: The Examiner notes the stud and base are part of an intended use of the boot of a guardrail module as set forth in claim 1, lines 2 and 3, and therefore add no patentable weight toe the guardrail module itself. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 6, McLaughlin discloses installation of the guardrail module (see Figures 1-4) is temporary and provides safety during construction (see column 1, lines 7-9).
Regarding claim 7, McLaughlin discloses the boot (20) is reusable (see column 2, lines 43-61).
Regarding claim 8, McLaughlin discloses the boot (20) further comprises at least one stability panel (66) configured to stabilize the boot when the at least one stability panel is in contact with the surface (106).
Regarding claim 9, McLaughlin discloses the at least one stability panel (66) comprise a non-skid material (68) configured to limit unintended slipping of the guardrail module (see column 4, lines 24-25).
Regarding claim 10, McLaughlin discloses the at least one stability panel (66) is configured to be drilled onto the surface (the panel 66 being parallel to the surface 106, and as such, holes may be drilled in the panel to allow the passage of fasteners).
Regarding claim 11, McLaughlin discloses a guardrail system (see Figures 1-4) comprising
a plurality of guardrail modules (see column 1, lines 11-17, where the modules are used “around floor perimeters”) comprising at least
a first guardrail module (see Figures 1-4) comprising
a first boot (20) configured to secure the first guardrail module to a first stud (40) of a concealed anchor system anchored to a surface (102/104/106) by a first base (54), the first boot comprising:
a first aperture (28) to fit over the first stud;
a first post (90) extending vertically from the first boot;
a first upper support brace (93; top of Figure 1) extending perpendicular from the first post;
a first lower support brace (93; middle of Figure 1) extending perpendicular from the first post wherein the first lower support brace is located below the first upper support brace;
a second guardrail module (see Figures 1-4) comprising
a second boot (20) configured to secure the first guardrail module to a second stud (40) of the concealed anchor system anchored to the surface by a second base (54), the second boot comprising:
a second aperture (28) to fit over the second stud;
a second post (90) extending vertically from the second boot;
a second upper support brace (93; top of Figure 1) extending perpendicular from the second post;
a second lower support brace (93; middle of Figure 1) extending perpendicular from the second post wherein the second lower support brace is located below the second upper support brace;
first upper board (98; top of Figure 1) extending between the first upper support brace and the second upper support brace,
wherein the first upper support brace and the second upper support brace are configured to support the first upper board;
and a first center board (98; middle of Figure 1) extending between the first lower support brace and the second lower support brace, wherein the first lower support brace and the second lower support brace are configured to support the first center board (see Figure 1).
Regarding claim 12, McLaughlin discloses a first base board (74), wherein the first boot (20) further comprises at least a first base support brace (66 and 70) extending horizontally and perpendicular from the first boot, the second boot further comprises at least a second base support brace (66 and 70) extending horizontally and perpendicular from the second boot, wherein the at least first base support brace and at least the second base support brace are configured to support the first base board (see Figure 1).
Regarding claim 13, McLaughlin discloses a first bolt or washer (36) inserted through the first aperture (28) secures the first boot (20) to the first stud (40; see Figure 2).
Regarding claim 14, McLaughlin discloses one or both the first boot (20) and second boot (20) further comprises a guardrail post sleeve (80) configured to accept the post (90; see Figures 1 and 2).
Regarding claim 15, McLaughlin discloses one or both the first and the second stud (40) and the first base (54) and the second base (54) of the concealed anchor system are permanent fixtures (see NOTE above).
Regarding claim 16, McLaughlin discloses installation of the guardrail system (see Figures 1-4) is temporary and provides safety during construction (see column 1, lines 7-9).
Regarding claim 17, McLaughlin discloses the guardrail system is installed along a perimeter of walking work surfaces see column 1, lines 11-17, where the modules are used “around floor perimeters”).
Regarding claim 18, McLaughlin discloses one or both the first boot (20) and the second boot (20) further comprises at least one stability panel (66) configured to stabilize the boot when the at least one stability panel is in contact with the surface (106).
Regarding claim 19, McLaughlin discloses the at least one stability panel (66) comprise a non-skid material (68) configured to limit unintended slipping of one or both the first guardrail module and the second guardrail module (see column 4, lines 24-25).
Regarding claim 20, McLaughlin discloses the at least one stability panel (66) is configured to be drilled onto the surface (the panel 66 being parallel to the surface 106, and as such, holes may be drilled in the panel to allow the passage of fasteners).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
December 1, 2021